Citation Nr: 18100144
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-16 452
DATE:	 
ISSUES DECIDED:	4	ISSUES REMANDED:	14
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  To that extent only, the appeal is granted.  
New and material evidence having been received, the claim of entitlement to service connection for endometriosis is reopened.  To that extent only, the appeal is granted.  
New and material evidence having been received, the claim of entitlement to service connection for a thyroid condition is reopened.  To that extent only, the appeal is granted.  
New and material evidence having been received, the claim of entitlement to service connection for chronic fatigue syndrome is reopened.  To that extent only, the appeal is granted.  


FINDINGS OF FACT
1. The Veteran is shown to have served in Southwest Asia during the Persian Gulf War.  
2. An unappealed September 2004 rating decision denied entitlement to service connection for a back disability.  
3. The evidence received since the final September 2004 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veterans claim of entitlement to service connection for a back disability.  
4. An unappealed September 2004 rating decision denied entitlement to service connection for endometriosis status post hysterectomy and right salpingo-oophorectomy.  
5. The evidence received since the final September 2004 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veterans claim of entitlement to service connection for endometriosis status post hysterectomy and right salpingo-oophorectomy.  
6. An unappealed September 2004 rating decision denied entitlement to service connection for a thyroid condition.  
7. The evidence received since the final September 2004 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veterans claim of entitlement to service connection for a thyroid condition.  
8. An unappealed September 2004 rating decision denied entitlement to service connection for general fatigue (now claimed as chronic fatigue syndrome).  
9. The evidence received since the final September 2004 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veterans claim of entitlement to service connection for chronic fatigue syndrome.  
CONCLUSIONS OF LAW
1. The September 2004 rating decision denying the claim for a back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  
2. New and material evidence has been received; the claim for service connection for a back disability is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  
3. The September 2004 rating decision denying the claim for endometriosis status post hysterectomy and right salpingo-oophorectomy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  
4. New and material evidence has been received; the claim for service connection for endometriosis status post hysterectomy and right salpingo-oophorectomy is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  
5. The September 2004 rating decision denying the claim for a thyroid condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  
6. New and material evidence has been received; the claim for service connection for a thyroid condition is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  
7. The September 2004 rating decision denying the claim for general fatigue (now claimed as chronic fatigue syndrome) is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  
8. New and material evidence has been received; the claim for service connection for chronic fatigue syndrome is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Air Force from June 1985 to March 1989, and from November 1990 to March 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from May 2009, January 2011, April 2011, and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2009, the RO, in pertinent part, reopened the claims for entitlement to service connection for a back condition, endometriosis, a thyroid condition, and general fatigue.  Upon reopening each claim, the RO denied entitlement to service connection for each disability.  
In January 2011, the RO granted service connection for labyrinthitis with vertigo, assigning an evaluation of 10 percent, effective as of August 18, 2010.  In addition, the RO denied entitlement to service connection for otitis media.  
In the April 2011 rating decision, the RO, in pertinent part, granted service connection for PTSD, assigning an evaluation of 30 percent, effective as of January 24, 2008.  
Finally, in October 2011, the RO, in pertinent part, denied entitlement to service connection for psoriatic arthritis, fibromyalgia, hearing loss, sleep apnea, migraines, and chronic fatigue syndrome.  
In February 2017, the Board remanded the Veterans claims to afford her with a videoconference hearing before a Veterans Law Judge (VLJ).  In August 2017, the Veteran testified at a hearing before the undersigned VLJ.  A transcript of this hearing has been associated with the Veterans electronic claims file.  These issues are now again before the Board.  
The Board notes that in August 2010, the Veteran also testified at a hearing before a Decision Review Officer (DRO) with regard to, in pertinent part, the service connection claims for a thyroid condition, endometriosis, and the back disability.  A transcript of this hearing has been associated with the Veterans electronic claims file as well.  
As stated above, in a May 2009 rating decision, the RO reopened the claims for service connection for a back condition, endometriosis, a thyroid condition, and general fatigue.  Despite the ROs action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of entitlement to service connection for these disabilities before addressing the claims on their merits.  
By way of history, prior to reopening the claims for service connection for a back condition, endometriosis, a thyroid condition, and general fatigue in the May 2009 rating decision, in September 2004, the RO denied entitlement service connection for these claimed disabilities.  In May 2007, the Veteran filed a VA Form 9 in connection with these disabilities; however, the filing was deemed to be untimely, as it was filed more than 60 days following the issuance of the June 2006 statement of the case (SOC).  The RO accepted the VA Form 9 filed in May 2007 as a request to reopen the claims.  Thus, the Board must address the issue of whether new and material evidence has been received for each disability.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Boards looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence of record at the time of the September 2004 rating decision consisted of service treatment records, statements of the Veteran, VA treatment records, and a November 2003 VA examination report for  chronic fatigue syndrome, ear disease, feet, gynecological conditions, joints, nose/sinus, the spine, and the thyroid.  
With regard to the Veterans claim for a higher disability rating for her PTSD, during the pendency of the appeal, in a February 2015, the RO assigned a temporary total rating for hospitalization, effective as of March 5, 2014, then resumed the 30 percent disability rating, from May 1, 2014.  In September 2017, the RO increased the Veterans PTSD rating to 50 percent, effective as of September 9, 2015.  The Boards consideration of the claim for an initial higher rating excludes the time period for which a temporary total rating was in effect.  In addition, when a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The Board notes that the Veteran also perfected an appeal for entitlement to service connection for psoriasis.  During the pendency of the appeal, in October 2017, the RO granted service connection for psoriasis, effective as of June 1, 2011.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  As such, this issue is not before the Board.  
When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as part and parcel of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 45354 (2009).  The Board notes that during the August 2017 hearing, the Veteran reported that she was not working due to her service-connected disabilities.  
As such, the Board has characterized the appeal as also encompassing the matter of the Veterans entitlement to TDIU benefits due to her service-connected disabilities.  See Rice, supra.  
 
New and Material Evidence
Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. 
§ 20.1103.  
As previously stated, a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The United States Courts of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase raise[s] a reasonable possibility of substantiating the claim, does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).  
Shade further holds that 38 C.F.R. § 3.156 suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  
The Court has elaborated on what constitutes new and material evidence.  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.  
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  
The Veteran seeks to reopen her claims for entitlement to service connection for a back disability, endometriosis, a thyroid condition, and chronic fatigue syndrome.  The Board will address each disability in turn.  
A.  Back Disability
In a September 2004 rating decision, the RO denied service connection for a back disability.  
The RO determined that the Veterans service treatment records showed that X-rays dated January 1989 indicated that the Veterans back was normal.  The RO further indicated that a VA examination conducted in November 2003 showed degenerative changes associated with the lumbar spine with additional evidence cited as negative for any low back complaints.  The RO denied service connection, as the service treatment records did not show that this condition occurred in or was caused by the Veterans service.  In September 2004, the Veteran was advised of the rating decision and her appellate rights.  The Veteran did not appeal this decision or submit additional evidence within one year.  Thus, the September 2004 decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  
Since the Veterans last prior final denial in September 2004, the Veteran submitted additional VA treatment records dated September 1991 and August 2008.  In addition, VA conducted a spine examination in September 2010.  
The Board finds that this evidence is new, as it was not previously of record, and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Furthermore, this evidence is presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a back disability is reopened.  


B.  Endometriosis
In a September 2004 rating decision, the RO denied service connection for endometriosis status post-hysterectomy and right salpingo-oophorectomy.  
The RO determined that the Veterans service treatment records were devoid of any complaints associated with endometriosis.  The RO further indicated that the evidence showed that the disability occurred in 2000, nearly a decade after separation.  As a result, the RO denied service connection, as the service treatment records did not show that this condition occurred in or was caused by the Veterans service.  In September 2004, the Veteran was advised of the rating decision and her appellate rights.  The Veteran did not appeal this decision or submit additional evidence within one year.  Thus, the September 2004 decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  
Since the Veterans last prior final denial in September 2004, the Veteran submitted private gynecological treatment records dated from February 2003 through January 2004.  In addition, the Veteran submitted VA treatment records dated from December 1993 through April 1995, which assessed the Veterans menstrual cycle and evaluated her cervix.  
The Board finds that this evidence is new, as it was not previously of record, and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Furthermore, this evidence is presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for endometriosis is reopened.  
C.  Thyroid Condition
In a September 2004 rating decision, the RO denied service connection for a thyroid condition.  
The RO determined that the Veterans service treatment records were devoid of any complaints associated with a thyroid condition.  As a result, the RO denied service connection, as the service treatment records did not show that this condition occurred in or was caused by the Veterans service.  In September 2004, the Veteran was advised of the rating decision and her appellate rights.  The Veteran did not appeal this decision or submit additional evidence within one year.  Thus, the September 2004 decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  
Since the Veterans last prior final denial in September 2004, the Veteran submitted additional VA treatment records dated July 1992, which noted a neck mass that required a needle aspiration biopsy.  In addition, VA conducted a thyroid examination in September 2010.  
The Board finds that this evidence is new, as it was not previously of record, and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Furthermore, this evidence is presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a thyroid condition is reopened.  
D.  Chronic Fatigue Syndrome
In a September 2004 rating decision, the RO denied service connection for general fatigue (now claimed as chronic fatigue syndrome).  
The RO determined that the Veteran did not meet the criteria for chronic fatigue syndrome, as the November 2003 VA examiner indicated that the Veterans complaints of fatigue were related to multiple medical problems.  As a result, the RO denied service connection for general fatigue.  In September 2004, the Veteran was advised of the rating decision and her appellate rights.  The Veteran did not appeal this decision or submit additional evidence within one year.  Thus, the September 2004 decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  
Since the Veterans last prior final denial in September 2004, the Veteran submitted additional VA treatment records dated through June 2017, including an October 2010 VA treatment note that indicates that the examiner assessed the Veteran with various symptoms, including insomnia and exhaustive fatigue.  Furthermore, the examiner noted that the Veteran meets the criteria for chronic fatigue syndrome.  
The Board finds that this evidence is new, as it was not previously of record, and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Furthermore, this evidence is presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for chronic fatigue syndrome is reopened.  
REMANDED ISSUES
The following issues are remanded for additional development:  
 
Entitlement to an initial disability rating in excess of 30 percent for posttraumatic syndrome (PTSD), prior to September 9, 2015, excluding a period of a temporary 100 percent disability rating.  
Entitlement to a disability rating in excess of 50 percent for PTSD, from September 9, 2015.  
Entitlement to an initial disability rating in excess of 10 percent for labyrinthitis with vertigo.  
Entitlement to service connection for a back disability.  
Entitlement to service connection for endometriosis status post hysterectomy and right salpingo-oophorectomy, to include as due to an undiagnosed illness.  
Entitlement to service connection for a thyroid condition, to include as due to an undiagnosed illness.  
Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  
Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.  
Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  
Entitlement to service connection for psoriatic arthritis, to include as due to an undiagnosed illness.  
Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  
Entitlement to service connection for otitis media.  
Entitlement to service connection for hearing loss, to include as secondary to service-connected tinnitus.  
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
A.  Increased Rating Claims
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of her service-connected PSTD in September 2015, nearly three years ago.  During the August 2017 hearing, the Veteran asserted that her PTSD should be increased to a higher disability rating, as she is having problems with her short-term memory, is not working, has problems sleeping, and finds it difficult to maintain social relationships  all factors suggesting that the Veterans PTSD may have increased in severity since the September 2015 VA examination.  See August 2017 hearing transcript.  
In addition, the Board notes that the Veteran was last afforded a VA examination to assess the severity of her service-connected labyrinthitis with vertigo in December 2010, approximately eight years ago.  Also during the August 2017 hearing, the Veteran testified that she experiences bouts of dizziness on a daily basis, suggesting that the Veterans condition may have increased in severity since the December 2010 VA examination.  See August 2017 hearing transcript.  
In light of the foregoing, a more contemporaneous examination for both the Veterans PTSD and labyrinthitis with vertigo is warranted in order to ensure that the record reflects the current severity of both service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  
B.  Service Connection Claims
Back Disability
The Veteran contends that she is entitled to service connection for a back disability.  In a September 2010 private medical opinion, a private physician with the initials of J.C. indicated that the Veteran was currently under her medical facilitys care for her back pain.  Dr. J.C. opined that it is as likely as not that the Veterans history of chronic back pain began while she was on active duty.  However, the opinion provided by Dr. J.C. is inadequate, as the private physician did not provide a complete rationale for the opinion.  
The Veteran was afforded a VA examination for her claimed back disability in September 2010.  If VA undertakes to provide an examination, the examination must be adequate.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  The September 2010 VA examiner noted that the Veteran was diagnosed with fibromyalgia.  The VA examiner further noted that inspection of the Veterans back revealed that she had a normal lumbar lordosis and no paravertebral spasm.  She had mild tenderness in the back, more in the buttocks.  She had grossly restricted movements of the back, and the back movements seemed to be restricted by muscle spasm; however, the examiner not could detect any muscle spasm on examination.  Thus, the examiner noted that the Veterans movements were somewhat inexplicable.  After three range of motion tests, there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination.  X-rays of the lumbar spine were normal.  
Based on his findings, the VA examiner concluded that the Veterans back problems were related to her diagnosed fibromyalgia.  He explained that all X-rays of the spine, including the X-rays taken on examination, showed that the Veterans spine was normal.  The examiner further noted that if injuries to the back 20 years ago were significant, then there would be more X-ray findings to be seen as visible manifestations of those injuries.  Thus, the examiner opined that the Veterans low back condition was due to fibromyalgia and less likely than not a continuation or progression of the low back strain from military service.  
While the September 2010 VA examiner based his opinion on the notion that the Veteran was diagnosed with fibromyalgia, the Board notes that there is nothing in the record that suggests that the Veteran has actually been diagnosed with this condition.  Furthermore, the Board notes that in a subsequent VA examination conducted in June 2011, the examiner noted that the Veteran did not demonstrate any evidence of fibromyalgia on examination.  
Thus, as it appears that the September 2010 VA examiner based his opinion on inaccurate medical information, the Board finds that a remand for a new examination is warranted.  
Otitis Media
The Veteran was afforded a VA examination for her claimed condition of otitis media in December 2010.  As the claimed condition is related to labyrinthitis with vertigo, the latter disability was also evaluated at the December 2010 VA examination.  The VA examiner diagnosed the Veteran with labyrinthitis and vertigo, but noted that the Veteran did not have otitis media.  As noted above, the Veteran is currently service connected for labyrinthitis with vertigo.  
As the Board is remanding the claim for an increased rating for labyrinthitis with vertigo for a more contemporaneous examination, the Board finds that the Veteran should also be evaluated for otitis media during this examination, as the two disabilities are related.  

Hearing Loss
During the December 2010 VA examination for labyrinthitis, otitis, and vertigo, the Veteran was also evaluated for her claimed hearing loss.  The examiner concluded that the Veteran did not have hearing loss.  
During the August 2017 hearing, the Veteran continued to assert that she suffered from hearing loss.  Furthermore, she asserted her belief that her hearing loss is a result of her service-connected tinnitus.  The Veteran has not been provided with notice concerning secondary service connection.  Furthermore, the record does not reflect that the Veteran has been provided with a medical opinion that addresses whether her claimed hearing loss is related to her service-connected tinnitus.  Thus, the Board finds that the Veteran should be afforded a new VA audiological examination to determine, in part, whether her hearing loss is related to her tinnitus.  
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veterans claim for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veterans service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the veterans service.  
As the Veteran has not been afforded a VA medical opinion for the claimed hearing disability, to include as due to her service-connected tinnitus, and the Board lacks the medical expertise to provide an opinion, remand for a VA examination for this claimed condition is warranted.  
Endometriosis, Thyroid Condition, Chronic Fatigue Syndrome, Migraine Headaches, Sleep Apnea, and Fibromyalgia
The Veteran asserts that service connection is also warranted for endometriosis, a thyroid condition, chronic fatigue syndrome, migraine headaches, sleep apnea, and fibromyalgia, all disabilities to include as due to an undiagnosed illness related to the Veterans confirmed service in Southwest Asia.  
The Veteran was afforded a VA General Examination in June 2011, as well as a Gulf War examination in December 2014.  During the December 2014 Gulf War examination, the Veteran reported that she was required to wear a gas mask, and that she was exposed to burning fires and aircraft exhaust fumes.  The Board finds that the examinations are inadequate, as neither examiner opined whether symptomatology reported by the Veteran in relation to endometriosis, a thyroid condition, chronic fatigue syndrome, migraine headaches, sleep apnea, or fibromyalgia could be attributed to an undiagnosed illness or chemical exposure.  
Accordingly, a remand is required to obtain additional VA medical opinions to determine whether the Veterans endometriosis, a thyroid condition, chronic fatigue syndrome, migraine headaches, sleep apnea, or fibromyalgia is related to environmental exposures in the Gulf War.  
C.  Entitlement to TDIU
Finally, consideration of the Veterans claim for entitlement to TDIU benefits is dependent upon the impact of service-connected disabilities on a Veterans ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veterans claims for an increased rating for PTSD and labyrinthitis with vertigo, as well as her claims for service connection for a back disability, endometriosis, a thyroid condition, chronic fatigue syndrome, migraine headaches, sleep apnea, fibromyalgia, otitis media, and hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  
On remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  
In addition, the Board notes that the copy of the October 2011 rating decision associated with the claims file is missing pages.  The AOJ should make appropriate efforts to locate a copy of the complete October 2011 rating decision, and associate that copy with the claims file.  
The matters are REMANDED for the following action:
1. Provide the Veteran with a secondary service connection notice letter concerning her claim for service connection for hearing loss.  
2. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and her representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record herself.  
3. Locate a copy of the complete October 2011 rating decision, and that copy associate with the Veterans claims file.  
4. The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of her service-connected PTSD.  The examiner must review the claims file and all previous VA and private examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies should be completed, and all clinical findings reported in detail.  The examiner should specifically provide the following:  
(a)  Provide a full multiaxial diagnosis with a global assessment of functioning score.  
(b)  Specifically discuss the effects of the Veterans PTSD on her occupational and social functioning.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
5. The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of her service-connected labyrinthitis with vertigo.  During this examination, the physician should also determine the etiology of her claimed otitis media and hearing loss.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies, should be completed, and all clinical findings reported in detail.  The examiner should specifically provide the following:  
(a)  Describe all manifestations and symptoms of the Veterans service -connected labyrinthitis with vertigo, to include the functional impairment caused by it.  
(b)  Identify all current disabilities related to the ear that are associated with the Veteran.  
(c)  Is it at least as likely as not (50 percent probability or greater) that any identified ear disability manifested during, or as a result of, active military service?  
(d)  Identify all current hearing loss disabilities associated with the Veteran.  
(e)  Is it at least as likely as not (50 percent probability or greater) that any identified hearing loss disability manifested during, or as a result of, active military service?  
(f)  Is it at least as likely as not (50 percent probability or greater) that any identified hearing loss was either caused or aggravated beyond the natural progression by the Veterans service-connected tinnitus?  If aggravation is found, what is the baseline level of disability prior to the aggravation, and to what degree of additional impairment is attributable to aggravation by the service-connected disability?  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
6. The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of her back disability.  The Veterans claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  
(a)  Identify all current back disabilities associated with the Veteran.  
(b)  Is it at least as likely as not (50 percent probability or greater) that any identified back disability manifested during, or as a result of, active military service?  
In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veterans statements regarding in-service injury associated with the back, and all prior VA and private examinations.  The examiner should assume that the Veteran is a credible historian.  
A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  
7. Finally, the Veteran should be scheduled for appropriate VA examinations before appropriate physicians to determine the etiology of her endometriosis, thyroid condition, chronic fatigue syndrome, migraine headaches, sleep apnea, and fibromyalgia.  The Veterans claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies.  
Following a review of the relevant records and lay statements, the examiner should state an opinion for each stated disability as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise etiologically related to her active service, to include her service in Southwest Asia (to include exposure to unknown chemicals, gases, oil fires, and bombs).  
The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veterans statements indicating her exposure to unknown chemicals, gases, oil fires, and bombs, and that he experienced symptoms related to the claimed disabilities as stated above during service.  
If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  








8. After completing all indicated development, the Veterans claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel 

